
	
		II
		111th CONGRESS
		1st Session
		S. 1437
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2009
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To clarify the definition of switchblade
		  knives.
	
	
		1.Definition of switchblade
			 knives
			(a)In
			 generalSection 4 of the Act
			 entitled An Act to prohibit the introduction, or manufacture for
			 introduction, into interstate commerce of switchblade knives, and for other
			 purposes (commonly known as the Federal Switchblade Act) (15 U.S.C.
			 1244) is amended—
				(1)by striking or at the end of
			 paragraph (3);
				(2)by striking the
			 period at the end of paragraph (4) and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(5)a knife that
				contains a spring, detent, or other mechanism designed to create a bias toward
				closure of the blade and that requires exertion applied to the blade by hand,
				wrist, or arm to overcome the bias toward closure to assist in opening the
				knife.
						.
				(b)Effective
			 DateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
